DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13-16, 18, 19 & 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim (US Pub no. 2020/0041115 A1).
Regarding claim 1, Kim et al discloses a light emitting device (fig. 12/fig 13), including: a substrate(201); a light emitting element (131)mounted on the substrate(201); an annular sealing member (260) installed in such a manner as to 
Regarding claim 2, Kim et al discloses further including a light intercepting member (330), which covers a side surface of the waterproof sheet (260) to intercept the light emitted from the light emitting element (131) (Examiner notes that since the cover 310 is made of the same material as 330, provides a surface white color which would provide light intercepting properties [0091]).
Regarding claim 3, Kim et al discloses further including a side wall (sloped portions of 100), which is installed between the light emitting element (131) and the sealing member (260), wherein the side wall (sloped portions of 100) is greater in height than the light emitting element (131), with an upper end of the side wall being in contact with the waterproof sheet (260) (fig. 13).

Regarding claim 13, Kim et al discloses the light emitting element comprises a sterilizer that emits ultraviolet light [0059] [0060].

Regarding claim 14, Kim et al discloses the light emitting element comprises a sterilizer that emits ultraviolet light [0059] [0060].
Regarding claim 15, Kim et al discloses the light emitting element comprises a sterilizer that emits ultraviolet light [0059] [0060].

Regarding claim 16, Kim et al discloses the light emitting element comprises a sterilizer that emits ultraviolet light [0059] [0060].
Regarding claim 18, Kim et al discloses wherein a bottom surface of the sealing member (66 of 260) is coplanar with a bottom surface of the light emitting element (131), and wherein, in a width direction of the light emitting device, the sealing member (260) overlaps with the light emitting element (131) fig. 8, fig. 9, fig 12. Fig. 13.
Regarding claim 19, Kim et al discloses further including a side wall (sidewall 100) disposed between the light emitting element (131) and the sealing member (260), wherein, with respect to a bottom surface of the substrate (201), a bottom surface of the side wall (100) has a same height as a bottom surface of the sealing member 
Regarding claim 20, Kim et al discloses a light emitting device (fig. 12/fig. 13), including: a substrate(201); a light emitting element (100)mounted on the substrate (201); a sealing member (260)disposed above a top surface of the substrate(201) to surround the light emitting element(100); a waterproof sheet (271)covering an upper side of the light emitting element (100)and the sealing member (260); a cover (310) disposed on the waterproof sheet (271), with a region of the cover being open above the light emitting element (100), the waterproof sheet (271)being sandwiched between the sealing member(260) and the cover (310); and a spacer (330)disposed above the top surface of the substrate (201)such that, in a width direction of the light emitting device(100), an outer periphery' of the sealing member(260) is exposed to the spacer,(330) wherein the waterproof sheet (271) comprises a fluorine resin film[0067].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US Pub no 20060108594 A1) in view of  Yamasuge (US Pub no. 2017/0062669 A1).

However, Iwasaki et al fails to disclose wherein the waterproof sheet comprises a fluorine resin film.
However, Yamasuge et al teaches water repellent material such as fluorine –containing resin or silicone resin [0061].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwasaki et al with the teachings of Yamasuge et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)

Regarding claim 18, Iwasaki et al discloses wherein a bottom surface of the sealing member (10)is coplanar with a bottom surface of the light emitting element(3), and wherein, in a width direction of the light emitting device, the sealing member (10)overlaps with the light emitting element (3) (fig. 5).
Claims 5-7, 12, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub no. 2020/0041115 A1) in view of Matsuoka (US Pub no. 2016/0356485 A1). 
Regarding claim 5, Kim et al discloses further including a lens, which covers the upper side of the light emitting element (131), with an upper surface of the lens being in contact with the waterproof sheet(271) [0136]][0138] (fig. 13), with the lens to transmit the light emitted from the light emitting element(131), wherein a position of the lens is being fixed with the waterproof sheet (270), and wherein the lens comprises a light-extracting surface to extract the emitted light there through, the light-extracting: surface being in contact with the waterproof sheet (Examiner notes that waterproof sheet 271 was is in contact with 161 and therefore if lens is coupled on to 161 it is inferred that it is in contact with the waterproof sheet 271) but fails to teach  wherein the lens has a convex shape, a Fresnel shape, or a cylindrical shape.

Regarding claim 6, Kim et al discloses further including a lens, which covers the upper side of the light emitting element (131), with an upper surface of the lens being in contact with the waterproof sheet(271) [0136]][0138] (fig. 13), with the lens to transmit the light emitted from the light emitting element(131), wherein a position of the lens is being fixed with the waterproof sheet (270), and wherein the lens comprises a light-extracting surface to extract the emitted light there through, the light-extracting: surface being in contact with the waterproof sheet (Examiner notes that waterproof sheet 271 was is in contact with 161 and therefore if lens is coupled on to 161 it is inferred that it is in contact with the waterproof sheet 271) but fails to teach  wherein the lens has a convex shape, a Fresnel shape, or a cylindrical shape.
However, Matsuoka et al teaches a transparent component 5 having a lens shape of convex or Fresnel [0025].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim et al with the teachings of Matsuoka et al to achieve desired light distribution properties

Regarding claim 7, Kim et al discloses further including a lens, which covers the upper side of the light emitting element (131), with an upper surface of the lens being in contact with the waterproof sheet(271) [0136]][0138] (fig. 13), with the lens to transmit the light emitted from the light emitting element(131), wherein a position of the lens is 
However, Matsuoka et al teaches a transparent component 5 having a lens shape of convex or Fresnel [0025].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim et al with the teachings of Matsuoka et al to achieve desired light distribution properties.
Regarding claim 12, Kim et al discloses sealing member (260) is being compressed in a thickness direction, and a thickness of the sealing member after being compressed [0089] but fails to teach is 65% to 95% of that before being compressed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of the sealing member after compression of 65% to 95% through routine experimentation to optimize bonding strength. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 17, Kim et al discloses the light emitting element comprises a sterilizer that emits ultraviolet light [0059] [0060].

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub no. 2020/0041115 A1) 
Regarding claim 8, Kim et al discloses sealing member (260) is being compressed in a thickness direction, and a thickness of the sealing member after being compressed [0089] but fails to teach is 65% to 95% of that before being compressed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of the sealing member after compression of 65% to 95% through routine experimentation to optimize bonding strength. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 9, Kim et al discloses sealing member (260) is being compressed in a thickness direction, and a thickness of the sealing member after being compressed [0089] but fails to teach is 65% to 95% of that before being compressed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of the sealing member after compression of 65% to 95% through routine experimentation to optimize bonding strength. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 10, Kim et al discloses sealing member (260) is being compressed in a thickness direction, and a thickness of the sealing member after being compressed [0089] but fails to teach is 65% to 95% of that before being compressed.  It prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 11, Kim et al discloses sealing member (260) is being compressed in a thickness direction, and a thickness of the sealing member after being compressed [0089] but fails to teach is 65% to 95% of that before being compressed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of the sealing member after compression of 65% to 95% through routine experimentation to optimize bonding strength. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813